JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed June 15, 2006, be affirmed. The district court correctly determined it could not grant habeas relief. See D.C.Code 23-110(g) (foreclosing federal court review of a Superior Court sentence “unless it also appears that the remedy by motion [in Superior Court] is inadequate or ineffective to test the legality of his detention”). In addition, the district court correctly concluded appellees, who are former and current attorneys from the United States Attorney’s Office for the District of Columbia, are immune from appellant’s damage claim for wrongful actions appellees allegedly had taken during their prosecution of appellant. See Imbler v. Pachtman, 424 U.S. 409, 431, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976) (‘We hold ... that in initiating a prosecution and in presenting the State’s case, the prosecutor is immune from a civil suit for damages under § 1983.”); Wagshal v. Foster; 28 F.3d 1249, 1252 (D.C.Cir.1994).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.